
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the 27th day of September
2017 by and between Thomas W. Burnell, an individual residing
at [                                                   ] (“Executive”) and True
Nature Holding, Inc., a Delaware corporation with its principal office at 1355
Peachtree Street, Suite 1150, Atlanta, Georgia (the “Company”).
W I T N E S S E T H:
WHEREAS, the Company wishes to engage Executive as its president and chief
executive officer and desires to obtain the benefits of Executive’s knowledge,
skill and ability in connection with building and managing the operations of the
Company and to employ Executive on the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:
1.          Employment and Duties.
(a)          Subject to the terms and conditions hereinafter set forth, the
Company hereby employs Executive as its president and chief executive officer
during the Employment Term, as hereinafter defined, with a starting date of
October 2, 2017 (the “Effective Date”).  As president and chief executive
officer of the Company, Executive shall have the duties and responsibilities
associated with the president and chief executive officer of a public
corporation.  In addition, Executive will assist the Company in identifying and
hiring a management and executive team. Executive shall report to the Company’s
board of directors (the “Board”). Executive shall also perform such other duties
and responsibilities as may be determined by the Board, as long as such duties
and responsibilities are consistent with those of the president and chief
executive officer.
(b)          Promptly following the Effective Date, the Company shall include
Executive as one of the Board nominees for election as a director, and, if
elected as a director, Executive shall serve as a member of the Board during the
Employment Term. Additionally, Executive shall serve as a director of each of
the subsidiaries of the Company, and in such executive capacity or capacities
with respect to any subsidiary or affiliate of the Company, provided that such
duties are consistent with those of the Company’s president and chief executive
officer.  An “affiliate” of the Company shall mean any person who controls, is
controlled by or is under common control with the Company, as the case may be.
(c)          The “Employment Term” shall mean the period commencing on the
Effective Date and continuing for a period of thirty-six (36) months from such
date, unless terminated earlier pursuant to Section 5 of this Agreement.
2.          Executive’s Performance.  Executive hereby accepts the employment
contemplated by this Agreement. During the Term, Executive shall perform his
duties diligently, in good faith and in a manner consistent with the best
interests of the Company, and, during the Employment Term, he shall devote
substantially all of his business time to the performance of his duties under
this Agreement.
3.          Compensation and Other Benefits.
(a)          For his services during the Employment Term, the Company shall pay
Executive a salary (“Salary”) at the annual rate of $300,000. All payments for
Salary shall be payable in such installments as the Company regularly pays its
executive officers, but not less frequently than

--------------------------------------------------------------------------------



semi‑monthly; provided, that, Executive agrees and recognizes that until the
earlier of (i) such time that the Company is sufficiently funded, which
determination shall be made collectively by management of the Company and the
Board, and (ii) ninety (90) days following the Effective Date (the “Accrual
Period”), the Salary for Executive shall accrue but shall not be paid. 
Immediately following the Accrual Period, all accrued but unpaid Salary shall be
paid in full, and the Salary shall be paid and payable no less frequently than
semi-monthly.  In the event that the Company is unable to pay the accrued Salary
at the end of the Accrual Period, Executive may resign without relinquishing any
right to compensation earned to date (including, without limitation, $50,000 on
account of the allocable portion of the annual bonus and any of the Restricted
Stock Grant the restrictions with respect thereto have lapsed).
(b)          In addition to Salary, Executive shall receive the following
benefits during the Employment Term:
(i)          An annual bonus of up to $200,000, subject to Board approval and
payable quarterly in four (4) equal installments over the course of each year as
directed by the Board, beginning ninety (90) days following the Effective Date;
(ii)          An equity grant in the form of an aggregate of 1,000,000 shares of
the Company’s common stock (collectively, the “Restricted Stock Grant”) shall be
issued to the Executive on the Effective Date.  The restrictions with respect to
such shares shall lapse on the dates set forth below (each, a “Lapsing Date”),
provided that the Executive remains employed by the Company as of each Lapsing
Date. In the event of a change of control of the Company or Executive is
terminated by the Company not for Cause, or Executive resigns for Good Reason,
all of the restrictions applicable to the Restricted Stock Grant as of such
event shall lapse, and none of the Restricted Stock Grant shall be subject to
restrictions.  Once restrictions on shares subject to the Restricted Stock Grant
have lapsed, the Executive shall be free to retain, transfer, sell or otherwise
convey such shares.
(A)          80,000 shares shall vest in full and be issued as a signing bonus
on the Effective Date;
(B)          An aggregate of 420,000 shares shall be subject to a reverse
vesting schedule of 35,000 shares per quarter beginning on January 1, 2018, and
continuing for the next eleven (11) quarters thereafter;
(C)          An aggregate of 500,000 shares shall be subject to a reverse
vesting schedule that comports with Executive meeting the following enumerated
milestones:
(I)          100,000 shares upon receipt by the Company of a minimum of
$2,000,000 in gross proceeds from a financing;
(II)          100,000 shares upon the Company securing a credit line of a
minimum of $5,000,000 from a bank or institution;
(III)          150,000 shares upon the filing of the Company’s annual report on
Form 10-K reflecting a minimum of $20,000,000 in revenues; and
(IV)          150,000 shares upon the filing of the Company’s annual report on
Form 10-K  reflecting a minimum of $0.10 Earnings Per Share increase after tax.
-2-

--------------------------------------------------------------------------------



(iii)          Such insurance, including major medical health insurance and life
insurance, as the Company provides its executive officers.
(iv)          Vacation in accordance with Company policy1.
(v)          Eligibility to participate in such pension and other benefit plans
that are available to executive officers of the Company.
(c)          During the Employment Term, Executive shall be eligible for other
such discretionary bonuses and restricted stock grants, stock options or other
equity-based incentives as shall be determined by the Company’s Compensation
Committee, which shall include, but not be limited, to restricted stock grants
made for facilitating acquisitions.
4.          Reimbursement of Expenses.  The Company shall reimburse Executive,
upon presentation of proper expense statements, for all ordinary and necessary
out‑of‑pocket expenses reasonably incurred by Executive during the Employment
Term in connection with the performance of his services pursuant to this
Agreement in accordance with the Company’s expense reimbursement policy.
Executive’s expenses shall include reasonable expenses relating to his
continuing education, as reasonably determined by the Company’s Board.
5.          Termination of Employment.
(a)          This Agreement and Executive’s employment hereunder shall terminate
immediately upon his death.
(b)          This Agreement and Executive’s employment can be terminated upon
ten (10) days written notice from the Chairman of the Board following a vote in
favor of termination from a majority of the Board.
(c)          This Agreement and Executive’s employment relationship pursuant to
this Agreement, may be terminated by the Executive or the Company on not less
than thirty (30) days’ written notice in the event of Executive’s Disability.
The term “Disability” shall mean any illness, disability or incapacity of the
Executive which prevents Executive from substantially performing his regular
duties for a period of four (4) consecutive months or four months, even though
not consecutive, in any twelve (12) month period.
(d)          The Company may terminate this Agreement and Executive’s
employment  pursuant to this Agreement immediately for Cause, in which event no
further compensation shall be payable to Executive and the Company shall have no
further obligation to Executive subsequent to the date of such termination. The
date of termination shall be the date of the written notice from the Company
stating that Executive’s employment is terminated for Cause.
The term “Cause” shall mean:
(i)          repeated failure of Executive to perform material instructions from
the Board, provided that such instructions are reasonable and consistent with
Executive’s duties as set forth in Section 1 of this Agreement, or any other
material failure or refusal by Executive to perform his duties required by said
Section; provided, however, that Executive shall have received written notice
from the Board



--------------------------------------------------------------------------------

1 Executive has already arranged for a vacation from November 1st through the
17th but will be accessible by phone and he intends to check emails regularly.
-3-

--------------------------------------------------------------------------------



specifying the nature of such failure in reasonable detail and Executive shall
have failed to cure the failure within five (5) business days after receipt of
such notice, if cure is achievable in such timeframe, and if not, within such
period during which cure is achievable;
(ii)          a material breach of Sections 6, 7 or 8 of this Agreement,
provided, however, that Executive shall have received written notice from the
Board specifying the nature of such breach in reasonable detail and Executive
shall have failed to cure the breach within five (5) business days after receipt
of such notice;
(iii)          any fraudulent or dishonest conduct by Executive or any other
conduct by Executive which materially damages the Company or any of its
affiliates or their property, business or reputation;
(iv)          a conviction of, or guilty plea or plea of nolo contendere by, of
Executive of (x) any felony or (y) any other crime involving fraud, theft,
embezzlement or use or possession of illegal substances;
(v)          the admission by Executive of any matters set forth in Section
5(c)(iv) of this Agreement; or
(vi)          as an officer of a public company which is subject to the
Securities Act of 1933, as amended and the Securities Exchange Act of 1934
(collectively, the “Acts”), any action or inaction pursuant to which the Company
or the Executive may be deemed to be in material violation of the Acts.
(e)           Executive may resign his employment with the Company for “Good
Reason”.  For purposes of this Agreement, “Good Reason” means, without
Executive’s express written consent and in each case without cure within a ten
(10) day period following receipt by the Company of written notice from
Executive of the event claimed to be cause for Good Reason, within forty-five
(45) days of the occurrence of such event: (i) a diminution or reduction of the
Executive’s duties, position, title or responsibilities relative to Executive’s
duties, position or responsibilities in effect immediately prior to such
diminution or reduction; (ii) a substantial reduction, without good business
reasons, of the facilities and perquisites available to Executive immediately
prior to such reduction; (iii) a reduction by Company of Executive’s Salary as
in effect immediately prior to such reduction or a failure by the Company to pay
any such amounts when due; or (iv) a material reduction by Company in the kind
or level of employee benefits to which Executive is entitled immediately prior
to such reduction with the result that Executive’s overall benefits package is
significantly reduced.
(f)          In the event Executive resigns his employment with the Company not
for Good Reason prior to the first (1st) anniversary of the Effective Date,
Executive will reimburse to the Company any bonus payment made in the
immediately preceding calendar quarter.
(g)          Subject to Section 5(h), in the event that the Company terminates
this Agreement and Executive’s employment other than for Cause, or in the event
Executive resigns his employment for Good Reason:
(i)          the Company will continue to provide Executive with his Salary for
a period of six (6) months following the termination date, payable in
substantially equal installments on the Company’s regularly scheduled payroll
dates; provided that the first payment shall be made on the next
-4-

--------------------------------------------------------------------------------



regularly scheduled payroll date following the thirty-third (33rd) day following
Executive’s termination date and shall include payment of any amounts that would
otherwise be due prior thereto;
(ii)          any cash bonus earned with respect to a performance period or
proportionate part thereof ending prior to the date of such termination but
unpaid as of such date, payable at the same time in the year of termination as
such payment would be made if Executive continued to be employed by the Company;
(iii)          subject to Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay the monthly amount of the COBRA continuation
coverage premium under the Company’s group medical plans as in effect from time
to time less the amount of Executive’s portion of the premium as if Executive
was an active employee (the “Monthly Premium”) until the earliest of: (i) six
(6) months following the termination date; (ii) the date Executive is no longer
eligible for benefits under COBRA; or (iii) the date Executive obtains other
employment that offers medical benefits (the “Benefits Period”); provided,
however, if the Company’s payment of the Monthly Premium would subject the
Company to any tax or penalty under the Patient Protection and Affordable Care
Act or Section 105(h) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Company shall instead provide Executive with a taxable cash payment
equal to the Monthly Premium each month during the Benefits Period which
Executive may, but is not required to, utilize towards the cost of health
insurance coverage; provided, further, that the first payment shall be paid on
the thirty-third (33rd) day following Executive’s termination date and shall
include any amounts due prior thereto; and
(iv)          all of the restrictions applicable to the Restricted Stock Grant
shall lapse, and none of the Restricted Stock Grant shall be subject to vesting
restrictions.
(v)          The restrictions set forth in Section 7(a) of this Agreement shall
terminate.
(h)          All payments and benefits due to Executive under Section 5(g)
(collectively, “Severance”) shall only be payable if Executive (or Executive’s
beneficiary or estate) delivers to the Company and does not revoke (under the
terms of applicable law) a general release of all claims in a form provided by
the Company.  Such general release shall be delivered by the Company within five
(5) days following termination and shall be executed and delivered (and no
longer subject to revocation) within thirty-three (33) days following
termination.  Failure to timely execute and return such release or revocation
thereof shall be a waiver by Executive of Executive’s right to the Severance. 
In addition, the Severance shall be conditioned on Executive’s compliance with
Sections 6, 7 and 8 hereof.
6.          Trade Secrets and Proprietary Information.
(a)          Executive recognizes and acknowledges that the Company, through the
expenditure of considerable time and money, has developed and will continue to
develop in the future information concerning customers, clients, marketing,
products, services, business, research and development activities and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data or any other confidential or proprietary
information possessed, owned or used by the Company, the disclosure of which
could or does have a material adverse effect on the Company, its businesses, any
business in which it proposes to engage, its operations, financial condition or
prospects and that the same are confidential and proprietary and considered
“confidential information” of the Company for the purposes of this Agreement. In
consideration of his employment during the Employment Term, Executive agrees
that he will not, during or after the Employment Term, without the consent of
the Board or as required to fulfill his duties, make any disclosure of
confidential information to any person,
-5-

--------------------------------------------------------------------------------



partnership, corporation or entity, except that nothing in this Agreement shall
be construed to prohibit Executive from using or disclosing such confidential
information(a) if such disclosure is necessary in the normal course of the
Company’s business or in accordance with policies or instructions or
authorization from the Board, (b) Executive can demonstrate that such
information shall have (i) become public knowledge other than by or as a result
of an inappropriate disclosure by Executive, (ii) been developed by Executive
independent of any of the Company’s confidential or proprietary information
(iii) been disclosed to Executive by a person not subject to a confidentiality
agreement with or other obligation of confidentiality to the Company, or (iv)
was in Executive’s possession prior to disclosure by the Company.
(b)          In the event that any confidential information is required to be
produced by Executive pursuant to legal process, Executive shall give the
Company notice of such legal process within a reasonable time, but not later
than ten (10) business days prior to the date such disclosure is to be made,
unless Executive has received less notice, in which event Executive shall
immediately notify the Company.  The Company shall have the right to object to
any such disclosure, and if the Company objects (at the Company’s cost and
expense) in a timely manner so that Executive is not subject to penalties for
failure to make such disclosure, Executive shall not make any disclosure until
there has been a court or regulatory determination on the Company’s objections. 
If disclosure is required by a court or regulatory order, final beyond right of
review, or if the Company does not object to the disclosure, Executive shall
make disclosure only to the extent that disclosure is required by the court or
regulatory order, and Executive will exercise reasonable efforts at the
Company’s expense, to obtain reliable assurance that confidential treatment will
be accorded to such confidential information.
(c)          Executive shall, upon expiration or termination of the Employment
Term, or earlier at the request of the Company, turn over to the Company or
destroy all documents, papers, computer disks or other material in Executive’s
possession or under Executive’s control which may contain or be derived from
confidential information.  To the extent that any confidential information is on
Executive’s hard drive or other storage media, he shall, cause either such
information to be erased from his computer disks and all other storage media or
otherwise take reasonable steps to maintain the confidential nature of the
material.
(d)          Executive further realizes that any trading in the Company’s common
stock or other securities or aiding or assisting others in trading in the
Company’s common stock or other securities, including disclosing any non-public
information concerning the Company to a person who uses such information in
trading in the Company’s common stock or other securities, constitutes a
violation of federal and state securities laws.  Executive will not engage in
any transactions involving the Company’s common stock or other securities while
in the possession of material non-public information.
For the purposes of Sections 6, 7, 8 and 9 of this Agreement, the term “Company”
shall include the Company, its subsidiaries and affiliates.
7.          Covenant Not To Solicit or Compete.
(a)          During the period from the Effective Date until one (1) year
following the date on which Executive’s employment is terminated, Executive will
not, directly or indirectly:
(i)          persuade or attempt to persuade any person or entity which is or
was a customer, client or supplier of the Company to cease doing business with
the Company, or to reduce the amount of business it does with the Company (the
terms “supplier” “customer” and “client” as used in this Section 7 to include
any potential customer or client to whom the Company submitted bids or
proposals, or with whom the Company conducted negotiations, during the twelve
(12) months preceding the termination of
-6-

--------------------------------------------------------------------------------



his employment, and actual suppliers, customers and clients of the Company
during the twelve (12) months preceding the termination of his employment);
(ii)          solicit for himself or any other person or entity other than the
Company the business of any person or entity which is a customer or client of
the Company;
(iii)          persuade or attempt to persuade any employee of the Company, or
any individual who was an employee of the Company during the one (1) year period
prior to the termination of this Agreement, to leave the Company’s employ, or to
become employed by any person or entity other than the Company; or
(iv)          engage in any business in the United States whether as an officer,
director, consultant, partner, guarantor, principal, agent, employee, advisor or
in any manner, which directly competes with the business of the Company as it is
engaged in at the time of the termination of this Agreement, unless, at the time
of such termination or thereafter during the period that the Executive is bound
by the provisions of this Section 7, the Company ceases to be engaged in such
activity, provided, however, that nothing in this Section 7 shall be construed
to prohibit the Executive from owning an interest of not more than five (5%)
percent of any public company engaged in such activities.
(b)          Executive will not, during or after the Employment Term, make any
disparaging statements concerning the Company, its business, officers, directors
and employees that could injure, impair, damage or otherwise affect the
relationship between the Company, on the one hand, and any of the Company’s
employees, suppliers, customers, clients or any other person with which the
Company has or may conduct business or otherwise have a business relationship of
any kind and description.  Nothing herein will limit Executive from responding
or advocating a position in a legal proceeding, or as a matter of law, or as
compelled by subpoena or legal process.  The Company will not make any
disparaging statements concerning Executive; provided, however, that this
sentence shall not be construed to prohibit the Company from giving factual
information concerning Executive in response to inquiries that the Company
believes are bona fide.
(c)          The Executive acknowledges that the restrictive covenants (the
“Restrictive Covenants”) contained in Sections 6 and 7 of this Agreement are a
condition of his employment is reasonable and valid in geographical and temporal
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall remain in full force and effect,
without regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.
8.          Inventions and Discoveries. Executive agrees promptly to disclose in
writing to the Company any invention, design, system, process, development or
other discovery or intellectual property (collectively, “inventions and
discoveries”) conceived, created or made by his during the Employment Term,
whether created or developed by himself or with others, whether during or after
working hours, in any business in which the Company is then engaged or which
otherwise relates to any product or service dealt in by the Company and such
inventions and discoveries shall be the Company’s sole property, regardless of
whether such inventions and discoveries are otherwise treated as work performed
for hire and regardless of whether such inventions and discoveries are or can be
patented, registered or
-7-

--------------------------------------------------------------------------------



copyrighted. Upon the Company’s request and at the Company’s expense, Executive
shall execute and assign to the Company all applications for copyrights,
trademarks and letters patent of the United States and such foreign countries as
the Company may designate, and Executive shall execute and deliver to the
Company such other instruments as the Company deems necessary to vest in the
Company the sole ownership of all rights, title and interest in and to such
inventions and discoveries, as well as all copyrights and/or patents. Executive
shall also give the Company all assistance it may reasonably require, including
the giving of testimony in any suit, action, investigation or other proceeding
in connection with the foregoing.
9.          Injunctive Relief. Executive agrees that his violation or threatened
violation of any of the provisions of Sections 6, 7 or 8 of this Agreement may
cause immediate and irreparable harm to the Company. In the event of any breach
of any of said provisions, the Company may seek preliminary and permanent
injunctions by a court of competent jurisdiction prohibiting Executive from any
violation or threatened violation of such provisions and compelling Executive to
comply with such provisions. This Section 9 shall not affect or limit, and the
injunctive relief provided in this Section 9 shall be in addition to, any other
remedies available to the Company at law or in equity or in arbitration for any
such violation by Executive. Subject to Section 7(c) of this Agreement, the
provisions of Sections 6, 7, 8 and 9 of this Agreement shall survive any
termination of this Agreement and Executive’s employment pursuant to this
Agreement.
10.          Indemnification. Upon entering into this Agreement, the Company
shall indemnify the Executive  to such extent that it indemnifies all of its
officers and directors.
11.          Representations by the Parties.
(a)          Executive represents, warrants, covenants and agrees that he has a
right to enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use in the performance of
his obligations hereunder any proprietary information of any other party which
he is legally prohibited from using.
(b)          The Company represents, warrants and agrees that it has full power
and authority to execute and deliver this Agreement and perform its obligations
hereunder.
12.          Withholding.  The Company shall be entitled to withhold from any
amounts to be paid or benefits provided to Executive hereunder any federal,
state or local withholding, FICA and FUTA contributions, or other taxes, charges
or deductions which it is from time to time required to withhold.
13.          Section 409A.
(a)          The parties agree that this Agreement shall be interpreted to
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder to the extent applicable (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.  In no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.
(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered
-8-

--------------------------------------------------------------------------------



“nonqualified deferred compensation” under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If Executive is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Code Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (i) the expiration of the six (6)-month period measured from the
date of such “separation from service” of Executive, and (ii) the date of
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 13(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed on the
first business day following the expiration of the Delay Period to Executive in
a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(c)          With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided, that, this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.
(d)          For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
determined at the reasonable discretion of the Company.
14.          Miscellaneous.
(a)          Executive will cooperate with the Company in connection with the
Company’s application to obtain key-person life insurance on his life, on which
the Company will be the beneficiary. Such cooperation shall include the
execution of any applications or other documents requiring his signature and
submission of insurance applications and submission to a physical.
(b)          Any notice, consent or communication required under the provisions
of this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this
Section 12(b), to the parties at their respective addresses set forth at the
beginning of this Agreement or by email to the Company counsel at
acataneo@sheppardmullin.com or to Executive at twb84husker@gmail.com, with
notice to the Company being sent to the attention of the individual who executed
this Agreement on its behalf. Any party may, by like notice, change the person,
email address, physical address or telecopier number to which notice is to be
sent.
-9-

--------------------------------------------------------------------------------



(c)          This Agreement shall in all respects be construed and interpreted
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of New York without regard to principles of conflicts of laws
except that the provisions of Section 10, as it relates to the Company shall be
governed by the Delaware General Corporation law.
(d)          Except for actions, suits, or proceedings taken pursuant to or
under Section 6, 7, 8 or 9 of this Agreement, any dispute concerning this
Agreement or the rights of the parties hereunder shall be submitted to binding
arbitration in New York before a single arbitrator jointly selected by the
parties under the rules of the American Arbitration Association. If the parties
shall be unable to agree upon an arbitrator, then each party shall designate one
arbitrator and the two arbitrators shall select a third single arbitrator.  The
award of the arbitrator shall be final, binding and conclusive on all parties,
and judgment on such award may be entered in any court having jurisdiction. The
arbitrator shall have the power, in his or his discretion, to award counsel fees
and costs to the prevailing party.
(e)          If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court or
arbitrator having jurisdiction may reduce the scope of any provision of this
Agreement, including the geographic and temporal restrictions set forth in
Section 7 of this Agreement, so that it complies with applicable law.
(f)          This Agreement constitutes the entire agreement of the Company and
Executive as to the subject matter hereof, superseding all prior or
contemporaneous written or oral understandings or agreements, including any and
all previous employment agreements or understandings, all of which are hereby
terminated, with respect to the subject matter covered in this Agreement; his
Agreement may not be modified or amended, nor may any right be waived, except by
a writing which expressly refers to this Agreement, states that it is intended
to be a modification, amendment or waiver and is signed by both parties in the
case of a modification or amendment or by the party granting the waiver. No
course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.
(g)          No party shall have the right to assign or transfer any of its or
his rights hereunder except that the Company’s rights and obligations may be
assigned in connection with a merger of consolidation of the Company or a sale
by or the Company of all or substantially all of its business and assets.
(h)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns.
(i)          The headings in this Agreement are for convenience of reference
only and shall not affect in any way the construction or interpretation of this
Agreement.
-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


TRUE NATURE HOLDING, INC.


 
By:                                                                           
Name:  Dr. Jordan Balencic
Title:    Chairman
 
EXECUTIVE:
 
                                                                       
Thomas W. Burnell
 
 
 
-11-